Citation Nr: 0614307	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  97-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for low back disability, 
evaluated as 60 percent disabling from January 9, 2003, and 
20 percent disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had honorable active service from June 1979 to 
May 9, 1989.  

He also had active service from May 10, 1989, to August 1991, 
with a discharge under other than honorable conditions.  In 
August 1992, VA issued an administrative decision finding 
that the veteran was not entitled to health care provisions 
under Chapter 17 of Title 38 of the United States Code for 
any disabilities determined to have been incurred during this 
latter period of active service. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

During the course of this appeal, the RO issued a rating 
action in September 2003 that awarded an increased disability 
evaluation of 60 percent effective from January 9, 2003.  At 
that time, the RO also awarded a total rating due to 
individual unemployability resulting from service-connected 
disabilities (TDIU).  The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  Therefore, the veteran's appeal of the 
disability rating assigned for his service-connected back 
disability remains open.

In June 2005, the Board remanded the case to the RO for 
further development.  The requested action has been completed 
and the case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  Prior to January 9, 2003, the veteran's service-connected 
low back disability was manifested by severe intervetebral 
disc syndrome with recurrent attacks and intermittent relief; 
pronounced intervetebral disc syndrome, incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months, incomplete paralysis of either the right 
or left sciatic nerve, or ankylosis of the spine was not 
present during this period.  

2.  From January 9, 2003, the disability has been manifested 
by severe limitation of motion of the low back with mild 
incomplete paralysis of the right and left sciatic nerves; 
ankylosis of the spine or residuals of a fracture vertebra 
with cord involvement are not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but not greater, 
for the veteran's low back disability prior to January 9, 
2003, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293, 5295, 8520 (2003).  

2.  The criteria for a rating in excess of 60 percent for the 
veteran's low back disability during the period beginning 
January 9, 2003, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243, § 4.124a, Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the veteran's claim was initially 
adjudicated long before the enactment of the VCAA.  He was 
provided VCAA notice in a letter dated in July 2005.  
Although the originating agency has not specifically 
requested the veteran to submit all pertinent evidence in his 
possession, it has informed him of the evidence that would be 
pertinent and requested him to submit such evidence.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  After notice was provided, the veteran was 
provided ample time to submit and identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for a 
higher disability evaluation for his service-connected low 
back disability, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision on this claim.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  As explained below, the Board has 
determined that an increased rating is warranted for the 
veteran's low back disability during the period of the claim 
prior January 9, 2003.  The originating agency will have the 
opportunity to provide the required notice before 
implementing the Board's decision.  

The record reflects that VA assisted the veteran by obtaining 
service medical records.  In addition, the veteran has been 
afforded several examinations addressing the severity of his 
service-connected low back disability.  Neither the veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his claim.  
The Board is also unaware of any such evidence.  In sum, the 
Board is satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Evidentiary Background

VA outpatient treatment records show that the veteran 
reported a history of intermittent back pain since service.  
In November 1994, the veteran reported to the emergency room 
with complaints of lower back pain.  While some minimal spasm 
was noted in the lumbar region, the veteran had no bladder or 
rectal incontinency.  At that time, he was noted to have no 
neurological defects.  Leg raise testing was normal.  An MRI 
in December 1994 revealed a herniated nucleus pulposus at the 
L4-5 level and degenerative change with gas in the disc space 
at the L5-S1 level.  Reports of back pain were noted during 
treatment in March 1995.  It was noted that the veteran 
ambulated well without pain and no neurological, motor, or 
sensory defects.  

From October to November 1995, the veteran was hospitalized 
for several conditions including chronic low back pain.  
Treatment included steroid injections.  While hospitalized, 
he was afforded a VA compensation and pension examination in 
November 1995.  He complained of constant low back pain which 
sometimes radiated into the right lower extremity.  He also 
sometimes had numbness.  Walking long distances was difficult 
and he had to use a forearm crutch as a gait aid.  The 
veteran presented for the examination with a single crutch 
and TENS unit.  Examination of the lumbar spine revealed no 
scoliosis.  Tenderness at the S1 area was noted and straight 
leg raise test was positive at 50 degrees on the right side 
and negative on the left side.  Deep tendon reflexes were 2+ 
at the right knee and ankle, and 1+ at the left knee and 
ankle.  The veteran had mild sensory hypesthesia to pinprick 
at L5-S1 on the right side; however, the examiner noted that 
the findings were inconsistent.  Muscle strength could not be 
evaluated due to pain; however, lower extremity strength was 
estimated to be at least 4+ out of 5 bilaterally.  There were 
no postural abnormalities or fixed deformities.  Mild spasm 
of the paralumbar muscles was noted.  Forward flexion was to 
62 degrees with extension to 20 degrees.  Left lateral 
flexion was to 34 degrees while right lateral flexion was to 
36 degrees.  Rotation to the left was to 16 degrees and 
rotation to the right was to 20 degrees.  The examiner noted 
objective evidence of pain on motion with pain felt at the 
upper part of the sacrum at the extreme of motion.  It was 
noted that prior neurological examination in October showed 
possible L5-S1 radiculopathy, secondary to herniated nucleus 
pulposus of the lumbosacral spine.  

In August 1996, the veteran returned to the emergency room 
for evaluation of severe back pain.  He complained of 
numbness and weakness in both legs.  The examiner noted 
tenderness in the lower lumbar area.  Subsequent records also 
dated in August 1996 reveal limitation of motion.  Motor 
strength was 5 out of 5.
 
A December 1996 letter from the Bronx, VA Medical Center 
(VAMC) notes that the veteran had been followed by the Pain 
Clinic since October 1995.  He was being treated for chronic 
radicular lower back pain, most likely due to a herniated 
lumbar disc.  The veteran had been treated by lumbar epidural 
steroid injections and muscle relaxers.  Despite this 
treatment, he reported only a 30 percent pain relief.  It was 
noted that the veteran had undergone physical therapy in the 
past and was scheduled for another series of physical therapy 
sessions in the near future.  

In July 1997 the veteran was awarded Social Security 
disability benefits due to several severe impairments, 
including a herniated disc at L4-5, chronic lower back pain, 
history of a gunshot wound to the right lower extremity, 
history of a right shoulder injury, myofascial pain syndrome, 
post-traumatic stress disorder, depressive disorder, and 
history of drug and alcohol dependence.  

During VA examination in August 1997, the veteran reported 
constant pain in his lower back that radiated to the right 
lower extremity as well as fluctuating numbness in both legs.  
He also reported weakness in his lower extremities, more on 
the right.  He could walk about 30 feet with a wide based 
"quad cane," but used a wheelchair for long distances.  He 
took oxycodone for pain relief.  Additionally, he used 
Tylenol and had a Demerol injection once a week for pain 
relief.  

The examiner noted that the veteran could lie on the 
examination table independently with the help of his cane.  
Straight leg raise test was positive bilaterally.  Spine 
examination revealed no scoliosis, but there was mild 
tenderness at L2-3 to L5.  Neurological evaluation revealed a 
2+ knee jerk on the right and a 1+ knee jerk on the left.  
Ankle jerk was 2+ bilaterally.  There was a sensory deficit 
to pinprick in the right lower extremity on the distal part 
of the leg and right foot that was not consistent with a 
radicular pattern.  Muscle strength was intact.  The veteran 
was independent on transfer and self-care skills, with the 
exception of the need for occasional assistance for tying 
shoelaces and lower extremity dressing. 

Range of motion testing revealed forward flexion to 50 
degrees; backward extension to 26 degrees; left lateral 
flexion to 25 degrees; right lateral flexion to 34 degrees; 
rotation to the left to 14 degrees; and rotation to the right 
to 16 degrees.  Excessive pain in the low back was noted in 
all movements beyond the degree measured.  While the 
veteran's symptoms were not consistent with radiculopathy, it 
was noted that EMG of the muscles completed in August 1997 
was consistent with right L5 radiculopathy.  The examiner 
noted that the veteran showed exaggerated pain symptoms which 
were not in accord with the clinical findings.  

Subsequent VA and private medical records show continued 
complaints of radicular lower back pain.  VA medical records 
dated in September 2000 note that the veteran complained of 
symptoms consistent with lower back pain radiating into both 
lower extremities.  The veteran was unable to formerly 
perform objective testing secondary to his reported increased 
pain with movement.  The veteran presented a poor rehab 
potential secondary to his chronic symptoms.  An April 2002 
statement from the Bronx VA Pain Clinic notes that the 
veteran had been followed for radicular back pain due to 
degenerative joint disease of the lumbar spine, lumbar disc 
herniation of L4-L5 and L5-S1.  He was being treated with 
nerve blocks, epidural steroid injections, and pain 
medications.  

On January 9, 2003, the veteran was afforded a VA 
compensation and pension examination.  In addition to his in-
service back injury, he reported trauma to his back 21/2 years 
ago when he was assaulted.  He complained of low back pain 
radiating into the right lower extremity.  He was taking 
Oxycodone, Ibuprofen, and Tramadol, but only received 
temporary relief from pain.  He reported no flare-ups, but 
had associated features such as dizzy spells and numbness and 
weakness in both legs.  He had some bladder complaints and 
reported sexual dysfunction.  He walked with a cane, but 
sometimes used orthosis.  He could walk one block and had an 
unsteady gait.  He also reported falling episodes.  Range of 
motion of the lumbar spine was measured to 60 degrees of 
flexion, 28 degrees of extension, 34 degrees of left lateral 
flexion, 22 degrees of right lateral flexion, 12 degrees of 
left rotation, and 14 degrees of right rotation.  The 
veteran's main problem was pain with additional limitation 
due to fatigue, weakness, or lack of endurance.  Straight leg 
raise testing was positive at 30 degrees.  There was 
objective evidence of painful motion in the form of spasm and 
tenderness of at L4 to S1.  Also noted was mild weakness in 
the right lower extremity.  Ankle and knee jerks were 2+ 
bilaterally.  There was a L5-S1 sensory deficit in the right 
lower extremity and an S1 deficit in the left foot.  

At an August 2003 VA examination, the veteran reported that 
his activities had been impaired due to an inability to lift, 
bend, or reach.  He required help with shopping, cleaning, 
and cooking, but was able to wash and eat.  The examiner 
noted that the veteran had a forward bent posture.  He was 
able to independently exit a wheelchair and walk very slowly 
with the use of a cane to the examination table.  The veteran 
could not sit in one position or stand for more than 15 
minutes.  His pain was opined to be severe as he had constant 
low back pain requiring morphine.  He was considered 
unemployable.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected low back disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were twice 
revised effective September 23, 2002, and effective September 
26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The criteria for intervertebral 
disc syndrome under Diagnostic Code 5293 that became 
effective on September 23, 2002, contain notes addressing the 
definition of incapacitating episodes and addressing rating 
procedure when intervertebral disc syndrome is present in 
more than one spinal segment.  These notes were omitted when 
the criteria for intervertebral disc syndrome were 
reclassified as Diagnostic Code 5243, effective on September 
26, 2003.  This omission was apparently inadvertent and was 
corrected by 69 Fed. Reg. 32,449, 32,450 (June 10, 2004).  
The correction was made effective from September 26, 2003.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date. 

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Prior to September 2003, lumbosacral strain with 
characteristic pain on motion warrants a 10 percent 
disability rating.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position. Severe lumbosacral strain with listing of 
the whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

Prior to September 23, 2002, intervertebral disc syndrome 
warrants a noncompensable evaluation if it is postoperative, 
cured.  A 10 percent evaluation is warranted if it is mild.  
A 20 percent evaluation is warranted if it is moderate with 
recurring attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised.  Under the revised 
criteria, intervertebral disc syndrome is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  If there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, a 60 percent evaluation 
is warranted.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months, a 20 percent evaluation is 
warranted.  With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, a 10 percent evaluation is warranted.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  

The September 2003 amendments provide a general rating 
formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury:  In 
pertinent part, they provide that unfavorable ankylosis of 
the entire spine warrants a 100 percent disability rating 
while unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.  Forward flexion of the 
thoracolumbar spine to 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent evaluation.  For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 degrees 
or muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis a 20 percent disability 
evaluation is warranted.  For forward flexion of the 
thoracolumbar greater than 60 degrees, but not greater than 
85 degrees or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal control a 
10 percent disability evaluation is warranted.  

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Impairment of the sciatic nerve is evaluated under Diagnostic 
Code 8250 of the Schedule.  Under these criteria, complete 
paralysis of the sciatic nerve warrants an 80 percent 
evaluation; with complete paralysis of the sciatic nerve, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  Incomplete paralysis of the 
sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).


Rating Prior to January 9, 2003

As a preliminary matter, the Board notes that the medical 
evidence shows that an increased rating based upon limitation 
of function is not warranted for the period prior to January 
9, 2003.  The evidence for this period shows that the 
veteran's limitation of motion did not more nearly 
approximate severe than moderate.  During this time, his was 
able to flex to 62 degrees in November 1995 and 50 degrees in 
August 1997.  These findings as well as the findings of 
limited lateral flexion and rotation are consistent with no 
more than moderate limitation of motion.  In this regard, the 
Board notes that both examination report show objective signs 
of pain at the extremes of motion.  While the veteran 
complained of pain during range of motion testing in August 
1997, the examiner noted that his pain symptoms were 
exaggerated and not in accord with his clinical findings.  At 
that time, he was independent with most skills with the 
exception of the occasional need for assistance with tying 
his shoes or dressing his lower extremities.  As the evidence 
does not show that the veteran's had more than moderate 
limitation of motion of the lumbar spine prior to January 
2003, a higher rating based on limitation of motion is not 
warranted.  

While an increased rating based on limitation of motion is 
not warranted, the Board concludes that the veteran's 
symptoms more closely approximate those contemplated by a 40 
percent rating under the criteria for rating invertebral disc 
syndrome prior to September 23, 2002.  The evidence prior to 
that date shows severe intervetebral disc syndrome with 
recurrent attacks and intermittent relief.  In this regard, 
the Board notes that the evidence shows that the veteran 
sought treatment on numerous occasions for low back pain.  
While an August 1996 examiner felt that the veteran's 
clinical presentation did not match his symptoms, the Board 
notes extensive outpatient treatment records show extensive 
physical therapy treatment without success.  Additionally, 
the veteran underwent several nerve blocks and epidural 
steroid injections.  In light of the foregoing, the Board 
concludes that the evidence prior to September 23, 2002 shows 
severe intervetebral disc syndrome as contemplated by a 40 
percent disability rating.  

Although the veteran has disc disease with complaints of 
radiation of pain and disc disease, the medical evidence 
prior to January 9, 2003, does not demonstrate the presence 
of radicular symptoms in either lower extremity nor does it 
show the presence of persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  While the veteran 
complained of neurological symptoms such as numbness, 
weakness, and radiating pain with some objective findings of 
muscle spasm, the evidence does not show absent knee or ankle 
jerks.  While mild sensory hypesthesia to pinprick was noted 
during examination in November 1995, the examiner noted that 
the findings were inconsistent.  The veteran had good muscle 
strength throughout this period with no postural 
abnormalities or fixed deformities.  Similarly, sensory 
examination in August 1996 was within normal limits and the 
veteran's symptoms at that time were not felt to be 
consistent with radiculopathy.  While he was noted to have 
sensory deficit to pinprick in the right lower extremity in 
August 1997, the examining physician felt that these findings 
were not consistent with a radicular patter.  Again, the 
veteran's muscle strength was intact.  The examiner noted 
that the veteran's reported symptoms were not in accord with 
the clinical findings.  Similarly, prior to January 9, 2003, 
the veteran had no bladder or bowel complaints.  Similarly, 
despite the veteran's complaint of pain, there is no evidence 
of record of acute signs and symptoms requiring bed rest 
prescribed by a physician and treatment by a physician.  

In light of the foregoing, the Board finds the evidence 
neither shows more than severe intervetebral disc syndrome 
nor the presence of impairment of the sciatic nerve prior to 
January 9, 2003.  Therefore, a rating in excess of 40 percent 
under Diagnostic Code 5293 (2002) nor a separate compensable 
rating under Diagnostic Code 8520 is warranted for this 
period.   

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a rating in excess of 40 percent prior 
to January 9, 2003, or separate ratings for orthopedic and 
neurologic impairment associated with his service-connected 
low back disability.  


Rating from January 9, 2003

Under the schedular criteria in effect prior to September 
2003, the veteran's limitation of motion of the low back more 
closely approximates the criteria for a 40 percent disability 
rating for severe limitation of motion under Diagnostic Code 
5292.  During VA examination on January 9, 2003, he was able 
to flex to 60 degrees, extend to 28 degrees, left lateral 
flex to 34 degrees, right lateral flex to 22 degrees, left 
rotate to 12 degrees, and right rotate to 14 degrees.  These 
findings are consistent with no more than a 20 percent rating 
for limitation of motion under Diagnostic Code 5292.  
However, the Board must consider other factors such as lack 
of normal endurance, functional loss due to pain, pain on use 
and during flare-ups, weakened movement, excess fatigability, 
and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this regard, the Board notes that the January 
2003 examination report notes that the veteran had pain with 
additional limitation due to fatigue, weakness, or lack of 
endurance with objective evidence of painful motion and 
spasm.  With consideration of all pertinent disability 
factors, the Board concludes that the degree of limitation of 
motion more nearly approximates severe than moderate.  
Therefore, a 40 percent disability evaluation is warranted 
based on limitation of motion.  

In addition, to limitation of function, the Board must 
consider whether a separate rating is warranted for 
neurological impairment.  In this regard, the January 2003 
examination report notes that the veteran complained of 
numbness, weakness in both legs, bladder problems, and sexual 
dysfunction.  Examination revealed an L5-S1 sensory deficit 
in the right lower extremity and an S1 deficit in the left 
foot.  These findings are consistent with mild incomplete 
paralysis of both the right and left sciatic nerves.  
Accordingly, separate ratings of 10 percent are warranted for 
the impairment of the sciatic nerves under Diagnostic Code 
8520.  

A rating in excess of 10 percent is not warranted for either 
sciatic nerve as the evidence does not show symptoms which 
more nearly approximate moderate incomplete paralysis of 
either sciatic nerve.  On the contrary, ankle and knee jerks 
were 2+ bilaterally.  Despite his complaints he could walk 
for one block.  

These ratings for the components of the disability combine to 
60 percent.  See 38 C.F.R. § 4.25.  

With respect to whether a rating in excess of 60 percent is 
warranted, the Board notes that residuals of a fractured 
vertebra with cord involvement, bedridden, or requiring long 
leg braces or complete bony fixation (ankylosis) of the spine 
at an unfavorable angle warrants a 100 percent disability 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 
5286 (2003).  The evidence does not show that the veteran 
either has residuals of a fractured vertebra or ankylosis of 
the spine.  Accordingly, a higher disability evaluation is 
not warranted under either Diagnostic Code 5285 or 5286.

Similarly, under the current rating criteria, a rating in 
excess of 60 percent requires unfavorable ankylosis of the 
entire spine.  In this case, the evidence does not show that 
the veteran has ankylosis of the entire spine.  The Board has 
considered whether there is any other schedular basis for 
granting a rating in excess of 60 percent but has found none.  
The Board has also considered the evidentiary equipoise rule 
in reaching this decision but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against a rating in excess of 60 percent for the 
period since January 9, 2003.


Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
low back disability and that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluations during the period of this claim.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

An increased rating of 40 percent, but not greater, for the 
veteran's service-connected low back disability for the 
period prior to January 9, 2003, is granted, subject to the 
criteria applicable to the payment of monetary benefits.

An increased rating for the veteran's service-connected low 
back disability, rated as 60 percent disability from January 
9, 2003, is denied. 



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 Department of Veterans Affairs


